Citation Nr: 1705720	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  13-33 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel




INTRODUCTION

The Veteran had active service from September 1956 to September 1960.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2015, the Board denied an evaluation in excess of 10 percent for tinnitus and remanded the issue on appeal to the AOJ for additional development.  The case was subsequently returned to the Board for appellate review.

In a December 2015 decision, the Board denied entitlement to a compensable evaluation for bilateral hearing loss.  The Veteran appealed the December 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 order, the Court granted the parties' Joint Motion for Partial Remand (Joint Motion) and vacated the December 2015 Board decision.  The case has been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In the October 2016 Joint Motion, the parties agreed that the September 2015 VA examiner did not provide any evaluation of the functional impairment resulting from the Veteran's hearing loss, as directed in an April 2015 Board remand.  Therefore, the Board finds that an additional medical opinion is needed to address the functional impact of the Veteran's hearing loss. See Martinak v. Nicholson, 21 Vet. App. 447 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain all any outstanding, relevant VA medical records. 

2.  After the foregoing development has been completed, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include the Maryland CNC test and a puretone audiometry test.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should specifically discuss the effect of the Veteran's hearing loss on his daily activities and occupational functioning. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
 
3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




